Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 1 of 57 Page ID
                                 #:2325




                        EXHIBIT 4
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 2 of 57 Page ID
                                 #:2326
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 3 of 57 Page ID
                                 #:2327
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 4 of 57 Page ID
                                 #:2328
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 5 of 57 Page ID
                                 #:2329
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 6 of 57 Page ID
                                 #:2330
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 7 of 57 Page ID
                                 #:2331
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 8 of 57 Page ID
                                 #:2332
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 9 of 57 Page ID
                                 #:2333
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 10 of 57 Page ID
                                  #:2334
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 11 of 57 Page ID
                                  #:2335
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 12 of 57 Page ID
                                  #:2336
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 13 of 57 Page ID
                                  #:2337
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 14 of 57 Page ID
                                  #:2338
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 15 of 57 Page ID
                                  #:2339
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 16 of 57 Page ID
                                  #:2340
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 17 of 57 Page ID
                                  #:2341
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 18 of 57 Page ID
                                  #:2342
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 19 of 57 Page ID
                                  #:2343
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 20 of 57 Page ID
                                  #:2344
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 21 of 57 Page ID
                                  #:2345
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 22 of 57 Page ID
                                  #:2346
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 23 of 57 Page ID
                                  #:2347
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 24 of 57 Page ID
                                  #:2348
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 25 of 57 Page ID
                                  #:2349
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 26 of 57 Page ID
                                  #:2350
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 27 of 57 Page ID
                                  #:2351
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 28 of 57 Page ID
                                  #:2352
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 29 of 57 Page ID
                                  #:2353
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 30 of 57 Page ID
                                  #:2354
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 31 of 57 Page ID
                                  #:2355
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 32 of 57 Page ID
                                  #:2356
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 33 of 57 Page ID
                                  #:2357
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 34 of 57 Page ID
                                  #:2358
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 35 of 57 Page ID
                                  #:2359
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 36 of 57 Page ID
                                  #:2360
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 37 of 57 Page ID
                                  #:2361
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 38 of 57 Page ID
                                  #:2362
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 39 of 57 Page ID
                                  #:2363
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 40 of 57 Page ID
                                  #:2364
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 41 of 57 Page ID
                                  #:2365
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 42 of 57 Page ID
                                  #:2366
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 43 of 57 Page ID
                                  #:2367
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 44 of 57 Page ID
                                  #:2368
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 45 of 57 Page ID
                                  #:2369
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 46 of 57 Page ID
                                  #:2370
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 47 of 57 Page ID
                                  #:2371
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 48 of 57 Page ID
                                  #:2372
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 49 of 57 Page ID
                                  #:2373
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 50 of 57 Page ID
                                  #:2374
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 51 of 57 Page ID
                                  #:2375
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 52 of 57 Page ID
                                  #:2376
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 53 of 57 Page ID
                                  #:2377
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 54 of 57 Page ID
                                  #:2378
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 55 of 57 Page ID
                                  #:2379
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 56 of 57 Page ID
                                  #:2380
Case 2:19-cv-01717-RGK-AGR Document 170-6 Filed 02/20/20 Page 57 of 57 Page ID
                                  #:2381
